DETAILED ACTION
Applicant’s amendment filed 9/29/2022 has been fully considered. 
Claims 1, 3-8, 10-15, and 17-23 are pending and have been examined. Claims 2, 9, and 16 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments with respect to the prior art have been fully considered and are persuasive.  The prior art rejection has been withdrawn. 
Double Patenting
Claims 1, 3-8, 10-15, and 17-23 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of Patent No. 10,949,548.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
“A device comprising: one or more processors configured to: identify a genesis block of a distributed ledger that is associated with a blockchain network, wherein the genesis block is a first block of the distributed ledger, wherein the genesis block includes information specifying a point of resiliency associated with the blockchain network; retrieve, from the point of resiliency associated with the blockchain network and based on the information  specifying the point of resiliency, a first set of endorsed data associated with the blockchain network; compare the first set of endorsed data to a second set of endorsed data maintained by a particular peer associated with the blockchain network; determine, based on the comparing, that the first set of endorsed data differs from the second set of endorsed data; and modify the second set of endorsed data, maintained by the particular peer, based on the first set of endorsed data received from point of resiliency associated with the blockchain network” (claim 1, instant application) is analogous/broader to/than 
“A device comprising: a non-transitory computer-readable medium storing a set of processor-executable instructions; and one or more processors configured to execute the set of processor-executable instructions, wherein executing the set of processor-executable instructions causes the one or more processors to: commit first data to a first ordered set of endorsed data that is synchronized, by a first peer of a particular blockchain network, with at least a second ordered set of endorsed data that is maintained by a second peer of the particular blockchain network; determine that operation of the first peer has stopped, while the second peer continues operation; resume operation of the first peer with a third ordered set of endorsed data that is mismatched with the second ordered set of endorsed data; obtain a synchronization resource from a point of resiliency in the particular blockchain network; obtain a genesis block of the particular blockchain network from the point of resiliency; identify a source for accessing a copy of the first ordered set of data or the second ordered set of data based on configuration information from the genesis block; update the third ordered set of endorsed data, including updating the third ordered set of endorsed data based on the copy of the first ordered set of data or the second ordered set of data obtained from the source, to match with the second ordered set of endorsed data using the synchronization resource obtained from the point of resiliency; and commit second data to the third ordered set of endorsed data, in lieu of the first ordered set of endorsed data, based on resuming operation of the first peer with the third ordered set of endorsed data” (claim 1, patent 10949548).
This is a provisional obviousness-type double patenting rejection because the conflicting claims of the instant application have not in fact been patented.
The claims of the conflicting patents and/or applications contain every element of claims 1, 3-8, 10-15, and 17-23 of the instant application and thus anticipate the claims of the instant application. Claims 1, 3-8, 10-15, and 17-23 of the instant application therefore are not patently distinct from the copending application claims and as such are unpatentable for obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species with that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is “anticipated” by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court’s predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic claim. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419